Memorandum Opinion Withdrawn; Reinstated; and Order filed August 15,
2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-01117-CV
                                    ____________

                          MORLOCK, L.L.C., Appellant

                                          V.

                 NATIONSTAR MORTGAGE, LLC, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-13507


                                      ORDER

      On July 23, 2013, this court dismissed this appeal for want of prosecution
because no appellant’s brief had been filed. See Tex. R. App. P. 42.3(b). On
August 13, 2013, appellant filed its brief and advised this court that it had
attempted to file its brief in response to this court’s order on June 25, 2013, but its
e-filing was rejected.
      On the court’s own motion, we order our opinion of July 23, 2013,
WITHDRAWN, and our judgment of the same date VACATED, and the appeal
REINSTATED. Appellee’s brief shall be due on or before September 16, 2013,
subject to any extensions of time that may be granted.

                                  PER CURIAM




                                         2